Exhibit 10.1

 

FORBEARANCE AGREEMENT

AND AMENDMENT NO. 5 TO THE CREDIT AGREEMENT

 

This Forbearance Agreement and Amendment No. 5 to the Credit Agreement (this
“Agreement”) is entered into as of May 24, 2011, by and among Geokinetics
Holdings USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time party to the Credit Agreement
referred to below (the “Lenders”), and Whitebox Advisors LLC, in its capacity as
successor administrative agent for the Lenders (in such capacity, together with
any successor thereto in such capacity, the “Administrative Agent”).

 

The Borrower, the Administrative Agent and the Lenders are parties to a Credit
Agreement dated as of February 12, 2010, as amended by Amendment No. 1 to the
Credit Agreement dated as of June 30, 2010, a Waiver and Amendment No. 2 to the
Credit Agreement dated as of October 1, 2010, a Waiver and Amendment No. 3 to
the Credit Agreement dated as of December 13, 2010, and a Waiver and Amendment
No. 4 to the Credit Agreement  dated as of April 1, 2011 (the “Fourth
Amendment”; such Credit Agreement, as so amended, the “Credit Agreement”).

 

The Borrower has asked the Administrative Agent and the Lenders to, among other
things, continue to forbear for a limited time from exercising certain remedies
available to them on account of existing and/or prospective defaults under the
Credit Agreement.  The Administrative Agent and the Lenders are willing to do so
subject to the terms and conditions set forth herein.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                       Definitions. All terms defined in the
Credit Agreement that are not otherwise defined herein shall have the meanings
given them in the Credit Agreement, as amended hereby.  In addition, as used
herein:

 

“Forbearance Period” has the meaning set forth in Section 3.

 

“Forbearance Termination Date” has the meaning set forth in Section 3.

 

“Scheduled Forbearance Termination Date” means 90 days after the date of this
Agreement.

 

“Specified Default” means the failure of the Loan Parties to comply with any of
the terms and conditions of the Loan Documents described in Schedule 1 hereto,
and any actual or prospective Defaults or Events of Default arising therefrom.

 

2.                                       Acknowledgments. The Borrower hereby
acknowledges and agrees as follows:

 

(a)                                  Recitals. The recitals to this Agreement
are true and correct.

 

(b)                                 Defaults. One or more Specified Defaults
have occurred or will occur under the Loan Documents which, in the absence of
this Agreement, would entitle the Lenders to immediate payment of the Loans, all
unpaid interest accrued thereon (including default interest) and all other
amounts owing by any of the Borrower or the Guarantors to the Administrative
Agent and the Lenders, or any of them, under the Loan Documents, without
restriction, offset, deduction or counterclaim of any kind or character
whatsoever.

 

(c)                                  Suspension of Compliance. The
Administrative Agent and the Lenders hereby suspend compliance by the Loan
Parties with the terms and conditions of the Loan Documents

 

--------------------------------------------------------------------------------


 

described in Part A of Schedule 1 hereto until the Forbearance Termination
Date.  Subject to the foregoing, neither this Agreement nor any course of
dealing between or among any of the parties hereto is intended to operate, nor
shall they be construed, as a waiver of the Specified Defaults or any other
existing or future Defaults or Events of Default (however defined) under any of
the Loan Documents, as to which all rights and remedies of the Administrative
Agent and the Lenders shall remain reserved.  Notwithstanding the foregoing or
any other term or provision herein to the contrary, upon the consummation of the
Amendment and Restatement (as such term is defined in the Commitment Letter
hereinafter referred to), all of the Specified Defaults described in Parts A and
B of Schedule 1 shall be and be deemed to be permanently waived by the
Administrative Agent and the Lenders and of no further force or effect.

 

(d)                                 Termination of Letter of Credit Facility. 
The Letter of Credit Facility previously available to the Borrower under
Section 2.03 of the Credit Agreement is hereby terminated and no further Letters
of Credit will be issued under the Credit Agreement for the account of the
Borrower.

 

(e)                                  Ticking Fee.  Unless and until the
Amendment and Restatement is consummated, the Borrower will continue to pay, on
the last day of each fiscal quarter, the Ticking Fee (as defined in the Fourth
Amendment) to each Lender based on such Lender’s Pro Rata Share of the Maximum
Availability (provided that, for purposes of calculating the Ticking Fee, the
term “Maximum Availability” shall be deemed to mean $50,000,000).

 

(f)                                    No Further Commitment to Forbear.  EXCEPT
AS SPECIFICALLY PROVIDED IN THIS AGREEMENT AND THE COMMITMENT LETTER, NONE OF
THE LENDERS ARE COMMITTED, NOR ARE THEY COMMITTING AT THIS TIME, TO FORBEAR FROM
EXERCISING ANY OF THEIR RESPECTIVE RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. 
NO PRIOR COURSE OF DEALING, NO USAGE OF TRADE AND NO ORAL STATEMENTS OR COMMENTS
BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES, ATTORNEYS OR OTHER AGENTS WILL BE DEEMED TO BE A COMMITMENT BY THE
LENDERS TO FORBEAR FROM EXERCISING ANY OF THEIR RESPECTIVE RIGHTS OR REMEDIES,
EXCEPT AS EXPRESSLY SET FORTH HEREIN.

 

3.                                       Forbearance; Additional Advances by
Lenders.

 

(a)                                  Subject to satisfaction of the conditions
set forth in Section 5 of this Agreement, the Lenders will forbear from
exercising their rights or remedies under the Loan Documents as a result of the
Specified Defaults until the earliest to occur of the following (the earliest to
occur of such dates being the “Forbearance Termination Date”):

 

(i)                                     the date on which any Default or Event
of Default other than the Specified Defaults occurs;

 

(ii)                                  the date on which the Administrative Agent
determines that any Default or Event of Default, other than the Specified
Defaults, existed on the date hereof;

 

(iii)                               the date, if any, on which the Borrower
fails to comply in any respect with any of its obligations under this Agreement;

 

(iv)                              the date on which the Commitment under and as
defined in that certain letter agreement dated May 16, 2011 among Whitebox
Advisors LLC (“Whitebox Advisors”), Gates Capital Management, Inc. (“Gates
Capital”), the Borrower and the Parent (the “Commitment Letter”) is terminated
by Whitebox Advisors and Gates Capital in accordance with the terms of the
Commitment Letter;

 

2

--------------------------------------------------------------------------------


 

(v)                                 the consummation of the Amendment and
Restatement; and

 

(vi)                              the Scheduled Forbearance Termination Date.

 

The period commencing on the date hereof and ending on the Forbearance
Termination Date is herein called the “Forbearance Period.”  Termination of the
forbearance granted hereunder (other than as a result of the consummation of the
Amendment and Restatement) shall not terminate any other provision of this
Agreement.  The foregoing agreement to forbear is for the limited purpose set
forth herein, shall be limited to the precise meaning of the words as written
herein, and shall not be deemed to constitute or imply any waiver or
modification of any term or condition of the Credit Agreement or any other Loan
Document.  The Borrower acknowledges that the Administrative Agent and the
Lenders have no obligation to extend the Forbearance Period, or to grant any
other forbearance.

 

(b)                                 On the date that the conditions set forth in
Section 5 of this Agreement have been satisfied, (i) each Lender shall make an
additional Loan to the Borrower under the Credit Agreement (collectively, the
“Additional Loans”) in an amount equal to its Pro Rata Share of the amount by
which (A) $50,000,000, exceeds (B) the sum of (x) the aggregate principal amount
of the Loans outstanding under the Credit Agreement immediately prior to the
making of such Additional Loans (the “Outstanding Loans”) plus (y) the Closing
Fee that will be required to be paid to the Lenders under the Commitment Letter
upon consummation of the Amendment and Restatement, and (ii) the Borrower shall
pay to the Lenders all unpaid interest and fees (including all unpaid Commitment
Fees and Ticking Fees) accrued to such date on the Outstanding Loans.  The
Additional Loans will be Base Rate Loans and the obligations of the Lenders to
make the Additional Loans will be irrevocable and, except as set forth above,
unconditional, regardless of whether or not any required notices of Borrowing
have been delivered or any other requirements or conditions to making such Loans
under the Credit Agreement have been met, including without limitation the terms
and conditions set forth in Sections 2.01 and 4.02 of the Credit Agreement. 
Other than the Additional Loans, the Lenders shall have no obligation to honor
any Request for Credit Extensions during the Forbearance Period (or thereafter,
as long as any Default exists).

 

4.                                       Amendment to Credit Agreement. 
Section 2.09 of the Credit Agreement is hereby amended to add a new
clause (d) immediately following the existing clause (c), to read as follows:

 

(d)                                 Annual Agent Fee.  The Borrower shall also
pay to the Administrative Agent, solely for its own account and not for the
benefit of the other Lenders, an annual agent fee in the amount of $55,000 (the
“Agent Fee”).  The Agent Fee shall be payable in advance each year commencing on
May 24, 2011 and thereafter on each May 24 through the Maturity Date (or, if any
such date does not fall on a Business Day, the next succeeding Business Day
thereafter).  The Agent shall be deemed fully earned and nonrefundable on the
date payable.

 

5.                                       Representations and Warranties. The
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

 

(a)                                  Each Lender party to the Credit Agreement
as of the date of this Agreement is entitled to the Ticking Fee in accordance
with its Pro Rata Share of the Maximum Availability.

 

(b)                                 The Borrower has all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement, and to
perform this Agreement and the Credit Agreement as amended hereby. This
Agreement has been duly and validly executed and delivered to the Administrative
Agent and the Lenders by the Borrower, and this Agreement and the Credit
Agreement as amended hereby constitute the Borrower’s legal, valid and binding
obligations

 

3

--------------------------------------------------------------------------------


 

enforceable against the Borrower in accordance with their terms, except to the
extent that such enforcement may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by general
equitable principles.

 

(c)                                  The execution, delivery and performance by
the Borrower of this Agreement and the performance by the Borrower of the Credit
Agreement as amended hereby have been duly authorized by all necessary corporate
action on the part of the Borrower and do not and will not: (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign; (ii) violate the
Borrower’s Organization Documents or any provision of any law, rule, regulation
or order presently in effect having applicability to the Borrower; or
(iii) result in a breach of or constitute a default under any indenture or
agreement to which the Borrower is a party or by which the Borrower is bound.

 

(d)                                 All of the representations and warranties
contained in Article V of the Credit Agreement, as amended hereby, or any other
Loan Document are true and correct on and as of the date hereof as though made
on and as of such date (unless such representation or warranty specifically
refers to an earlier date, in which event such representation or warranty is
true and correct as of such earlier date).

 

6.                                       Conditions. This Agreement shall be
effective only if the Administrative Agent has received (or waived the receipt
of) each of the following on or before the date hereof:

 

(a)                                  this Agreement, duly executed by the
Borrower, the Administrative Agent and each of the Lenders;

 

(b)                                 the Acknowledgment and Agreement of
Guarantors set forth at the end of this Agreement, duly executed by the
Guarantors; and

 

(c)                                  payment or reimbursement in full for all
amounts required under Section 8 of this Agreement for which the Administrative
Agent has requested payment or reimbursement on or before the date hereof.

 

7.                                       Release. The Borrower hereby absolutely
and unconditionally releases and forever discharges the Administrative Agent,
the Lenders and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower or any Guarantor has had, now has
or has made claim to have against any such person or entity for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Agreement and arising from or relating
to the Financing (as such term is defined in the Commitment Letter), whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.  Notwithstanding anything to the contrary contained in this Section 7,
the Borrower shall retain any and all rights it may have against any of the
foregoing persons or entities under the Commitment Letter.

 

8.                                       Costs and Expenses. The Borrower hereby
agrees to pay or reimburse the Administrative Agent and the Lenders on demand
for all costs and expenses (including Attorney Costs) incurred in connection
with the preparation, execution, delivery, administration and enforcement of
this Agreement and the documents contemplated hereby.

 

9.                                       Miscellaneous. Except as amended by
this Agreement, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the

 

4

--------------------------------------------------------------------------------


 

same instrument. Delivery by facsimile or electronic transmission of a .pdf of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement, provided that
original signatures shall be promptly delivered thereafter, it being understood
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or electronic
transmission.  This Agreement shall be governed by the substantive law of the
State of New York.

 

Signature page(s) follow

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

(Signature Page to Forbearance Agreement and Amendment No. 5 to Credit
Agreement)

 

--------------------------------------------------------------------------------


 

 

WHITEBOX ADVISORS LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name: Mark Strefling

 

 

Title: Chief Legal Officer

 

 

 

 

 

WB SEISMIC, LTD., as Lender

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name: Mark Strefling

 

 

Title: Director

 

(Signature Page to Forbearance Agreement and Amendment No. 5 to Credit
Agreement)

 

--------------------------------------------------------------------------------


 

 

ECF VALUE FUND, L.P., as Lender

 

 

 

By: Gates Capital Partners, L.P.

 

 

Its: General Partner

 

 

 

By: Gates Capital Management, Inc.

 

 

Its: General Partner

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

 

 

 

 

ECF VALUE FUND II, L.P., as Lender

 

 

 

By: Gates Capital Partners, L.P.

 

 

Its: General Partner

 

 

 

By: Gates Capital Management, Inc.

 

 

Its: General Partner

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

 

 

 

 

ECF VALUE FUND INTERNATIONAL, LTD., as Lender

 

 

 

By: Gates Capital Management, Inc.

 

 

Its: Investment Advisor

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

(Signature Page to Forbearance Agreement and Amendment No. 5 to Credit
Agreement)

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Specified Defaults

 

The term “Specified Defaults” includes any failure by the Loan Parties to comply
with the following terms and provisions of the Credit Agreement, and any  actual
or prospective Defaults or Events of Default arising therefrom:

 

Part A:

 

a.                                       Section 2.05(b)(iii), but solely as it
relates to obligations of the Borrower to cause to be prepaid an aggregate
principal amount of Loans equal to the Net Cash Proceeds realized or received by
the Borrower or any of its Subsidiaries as a result of any final purchase price
adjustment or settlement of other claims pursuant to the Acquisition Agreement
or otherwise relating to the Acquisition or the Acquired Business acquired
pursuant to the Acquisition Agreement (“PGS Extraordinary Receipts”)

 

b.                                      Section 6.01(c)

 

c.                                       Section 6.01(d)

 

d.                                      Section 6.01(e)

 

e.                                       Section 6.01(f), but only so long as
the Borrower provides to the Lenders, simultaneously with each set of
consolidated financial statements referred to in Section 6.01(a) or 6.01(b) of
the Credit Agreement, the management’s discussion and analysis of financial
condition and results of operations that would be required to be contained in a
filing by the Parent with the SEC on, respectively, an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (regardless of whether the Parent
is required to file such Forms)

 

f.                                         Section 6.01(g)

 

g.                                      Section 6.02(a), but solely as it
relates to financial statements delivered pursuant to Section 6.01(c) of the
Credit Agreement

 

h.                                      Section 6.02(c)

 

i.                                          Section 6.02(d)(ii)

 

j.                                          Section 6.02(d)(i), but solely as it
relates to the obligation of the Borrower to deliver to the Lenders a
description of any PGS Extraordinary Receipts

 

k.                                       Section 6.03(g)

 

l.                                          Section 6.03(f)

 

m.                                    Section 6.20 - 6.22

 

Part B:

 

a.                                       Section 2.05(b)(iii), but solely in
respect of any failure of the Borrower to comply with such provision prior to
the date of this Agreement

 

b.                                      Section 2.05(b)(iv)

 

Schedule 1

--------------------------------------------------------------------------------


 

c.                                       Section 7.02, but solely as a result of
the aggregate outstanding amount of the loans and advances of the type described
in clause (b)(i) thereof exceeding $1,000,000, and only so long as the aggregate
outstanding amount of such loans and advances at no time exceeds $1,500,000

 

d.                                      Section 7.02, but solely as a result of
the aggregate outstanding amount of the loans and advances of the type described
in clause (b)(ii) thereof exceeding $1,000,000, and only so long as the
aggregate outstanding amount of such loans and advances at no time exceeds
$1,500,000

 

e.                                       Section 7.13 — 7.19

 

Schedule 1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each of which has guaranteed certain indebtedness of
Geokinetics Holdings USA, Inc., a Delaware corporation (the “Borrower”), under
the Credit Agreement described in the foregoing Agreement pursuant to the
Guarantee referred to in such Credit Agreement and has granted liens on
substantially all of its assets to secure such indebtedness pursuant to the
Collateral Documents referred to in such Credit Agreement, hereby:
(a) acknowledge receipt of the foregoing Agreement; (b) consent to the terms and
execution and delivery thereof; (c) absolutely and unconditionally release and
forever discharge the Administrative Agent, the Lenders and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact from any and all claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which the Borrower or any of the undersigned has had, now has or has made claim
to have against any such person or entity for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Acknowledgment and Agreement of Guarantors and
arising from or relating to the Financing, whether such claims, demands and
causes of action are matured or unmatured or known or unknown; (d) reaffirm
their obligations to the Administrative Agent and the Lenders pursuant to the
terms of the Guarantee and the Collateral Documents (and, without limiting the
foregoing, confirm that the obligations guarantied and secured thereby include
all Obligations, as defined in the Credit Agreement as amended by the foregoing
Agreement); and (e) acknowledge that the Administrative Agent and the Lenders
may amend, restate, extend, renew or otherwise modify the Credit Agreement and
any indebtedness or agreement of the Borrower, or enter into any agreement or
extend additional or other credit accommodations, without notifying or obtaining
the consent of the undersigned and without impairing the liability of the
undersigned under the Guarantee or the Collateral Documents for the Borrower’s
present and future indebtedness to the Lenders.  The undersigned further
acknowledge that this Acknowledgment and Agreement of Guarantors merely confirms
the terms of the Guarantee and the Collateral Documents, and that no such
acknowledgment and agreement is required in connection with the foregoing
Agreement or any future amendment to or restatement of the Credit Agreement or
any other Loan Document referred to in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
of Guarantors to be duly executed as of May 24, 2011.

 

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADVANCED SEISMIC TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

(Acknowledgment and Agreement of Guarantors)

 

--------------------------------------------------------------------------------


 

 

GEOKINETICS ACQUISITION COMPANY

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

GEOKINETICS MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

GEOKINETICS PROCESSING, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

GEOKINETICS SERVICES CORP.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

GEOKINETICS USA, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

GEOKINETICS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

(Acknowledgment and Agreement of Guarantors)

 

--------------------------------------------------------------------------------


 

 

GEOKINETICS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name:

Gary L. Pittman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

(Acknowledgment and Agreement of Guarantors)

 

--------------------------------------------------------------------------------